IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

ANTONIO CABALLERO,

Plaintiff,
vs.

FUERZAS ARMADAS CASE NO.: 20-mc-00045
REVOLUCIONARIAS DE COLOMBIA

a/k/a FARC-EP a/k/a

REVOLUTIONARY ARMED FORCES

OF COLOMBIA; and THE NORTE DE

VALLE CARTEL,

Defendants.

 

PLAINTIFF ANTONIO CABALLERO’S
MOTION TO DEEM CORRECTED, NUNC PRO TUNC, THE SCRIVENER’S ERRORS
IN THE COURT FILINGS RELATED TO THE “BANDES ENTITIES”

Plaintiff, Antonio Caballero (“Caballero”), by and through undersigned counsel,
respectfully moves this Court to deem corrected nunc pro tunc the scrivener’s errors in the Court
filings related to the “Bandes Entities,” contained in: (1) Plaintiff Antonio Caballero’s Ex Parte
Second Motion for Agent and Instrumentality Determination and for Issuance of Garnishment
Summons; (2) Plaintiff Antonio Caballero’s Memorandum in Support of Second Ex Parte Motion
for Agent and Instrumentality Determination and for Issuance of Garnishment Summons; (3)
proposed Order (i.e., Exhibit 7 to the Affidavit of Gregory Merz dated December 21, 2020); (4)
proposed Plaintiff Antonio Caballero’s Garnishment Summons (i.e., Exhibit 8 to the Affidavit of
Gregory Merz dated December 21, 2020); (6) this Court’s January 25, 2021, Order; and (7)
Plaintiff Antonio Caballero’s Garnishment Summons, issued by the Clerk of Court on January 26,

2021. In the court filings listed above, the name Banco Bicentenario Banco Universal, S.A. [sic]

should read Banco Bicentenario Banco Universal C.A.
WHEREFORE Caballero respectfully requests that this motion be granted in the

form of the proposed order attached as Exhibit 1 to the accompanying Affidavit Of

Gregory Merz In Support Of Plaintiff Antonio Caballero’s Motion To Deem Corrected,

Nunc Pro Tunc, The Scrivener’s Errors In The Court Filings Related To The “Bandes

Entities.”

DATED this 26th day of February 2021.

GP:4811-8389-3214 v1

LATHROP GPM.

By: __s/ Gregory R. Merz
Gregory R. Merz, (#0185942)
Gregory.Merz@lathropgpm.com

80 South Eighth St.

500 IDS Center
Minneapolis, MN 55402
Telephone: 612.632.3000
Facsimile: 612.632.4444

ZUMPANO PATRICIOS, P.A.

Joseph I. Zumpano, Esq.
Admitted Pro Hac Vice
312 Minorca Avenue
Coral Gables, FL 33134
Phone: 305.444.5565

Email: jzumpano@zplaw.com

Leon N. Patricios, Esq.
Admitted Pro Hac Vice
312 Minorca Avenue
Coral Gables, FL 33134
Phone: 305.444.5565

Email: lpatricios@zplaw.com

Attorneys for Antonio Caballero
